United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2556
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Carlos R. Brandon,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 31, 2009
                                 Filed: August 5, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      In 2006, a jury found Carlos Brandon guilty of conspiring to distribute and
possess with intent to distribute cocaine base and cocaine (Count 1), possessing
cocaine base with intent to distribute (Count 5), and carrying a firearm in relation to
a drug-trafficking crime (Count 7). The district court1 sentenced him to concurrent
terms of life in prison on Counts 1 and 5, and a consecutive 5-year term on Count 7.
On appeal, this court remanded for resentencing on Count 5. See United States v.
Brandon, 521 F.3d 1019, 1027-28 (8th Cir.), cert. denied, 129 S. Ct. 314 (2008). The

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
district court then imposed a sentence of 210 months on Count 5, to be served
concurrently with the life sentence on Count 1. Brandon appeals. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable.

       We consider whether a sentence is unreasonable in light of the 18 U.S.C.
§ 3553(a) factors. See United States v. Booker, 543 U.S. 220, 261-62 (2005). Noting
the limited scope of this appeal, see United States v. Kendall, 475 F.3d 961, 964 (8th
Cir. 2007) (scope of remand determined by analysis contained in appellate decision),
we hold that Brandon’s sentence is not unreasonable. At resentencing, the district
court specifically referred to numerous section 3553(a) factors, including the nature
and circumstances of the offense, Brandon’s extensive criminal history, the options
available to the court, and various sentencing goals. See 18 U.S.C. § 3553(a)(1),
(2)(A)-(C), (3), (6). Further, the court found that a sentence at the bottom of the
Guidelines range was appropriate, and that the applicable range was 210-262 months.
We see nothing in the record to suggest that the court failed to consider a relevant
factor that should have received significant weight, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
appropriate factors. See United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005); see also United States v. Toothman, 543 F.3d 967, 970 (8th Cir. 2008) (within-
Guidelines-range sentence is presumptively reasonable on appeal).

       Accordingly, we affirm the judgment of the district court. We also deny the
pending pro se motion, and grant counsel’s motion to withdraw, subject to counsel
informing appellant about procedures for seeking rehearing and filing a petition for
certiorari.
                      ______________________________




                                         -2-